Appellant was convicted of theft, and his punishment assessed at two years confinement in the penitentiary. *Page 186 
The only question raised in the record before us is the sufficiency of the evidence. The evidence contains marked discrepancies as to the marks upon the hogs alleged to have been taken, but there is a clear identification of the hogs by the prosecuting witness from flesh marks. Appellant sold the hogs at an unreasonable hour and fled the county, and various other circumstances that we do not deem necessary to collate authorized the jury in finding appellant guilty.
The judgment is affirmed.
Affirmed.